DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chill layer, as claimed in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, it is unclear where the chill layer is located, as it is not shown.  It is also unclear whether the chill layer is a separate layer applied onto the case, is part of the case, or is just a chemical applied to accelerate the bonding of the adhesive, since the definition of chill indicates an area to accelerate the solidification of metal in a mold.  For prior art analysis, any material that can accelerate the bonding of the adhesive will be considered to meet this limitation.  Claims 3 and 6-14 include all the limitations of claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (6,309,257) in view of Hill et al. (2015/0267092).
With regard to claim 1, Huang teaches, as shown in figures 1-2C: “A connector-equipped case 1 comprising: a case (10 and 20) that includes a through hole 13; a connector 30 fixed to the case, the connector 30 including: a core (where 32 are mounted in figure 1) that supports a plurality of terminals 32; and a hood 33 having one piece that contacts the core and the through hole 13; an adhesive layer 40 interposed between the case and the hood 33”.
Huang does not teach: “and a chill layer included on a region of a surface of the case where the adhesive layer is disposed”. 
In the same field of endeavor before the effective filing date of the claimed invention, Hill teaches, as taught in paragraph 2, a substance that accelerates the bonding of acrylic adhesive.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the substance of Hill with the invention of Huang in order to cause the adhesive to bond quickly with the case (Hill, paragraph 2).
In re Leshin, 125 USPQ 416
	Also, neither Huang nor Hill teach: “a glass-transition temperature of the adhesive is greater than -20°C and less than 38°C”.  However, this is a mere change in the preferred material of the adhesive.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose an adhesive with a glass-transition temperature of greater than -20°C and less than 38°C in order to allow the
glass-transition temperature to occur at temperatures, which are not extremely low or high.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 3, Huang as modified by Hill teaches: “The connector-equipped case
according to claim 1”, as shown above.
	Neither Huang nor Hill teach: “wherein a thickness of the adhesive layer is 0.1
mm or more and 0.5 mm or less”. However, this is merely the selection of the optimum range
of values for the thickness of the adhesive layer. It would have been obvious to a person having
ordinary skill in the art before the effective filing date of the claimed invention to make the
adhesive layer thickness 0.1 mm or more and 0.5 mm or less in order to keep the adhesive layer
small without taking away too much adhesive to still glue the case and the hood together. Also,
it has been held that where the general conditions of a claim are disclosed in the prior art,
discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

With regard to claim 10, Huang, as modified by Hill teaches: “The connector-equipped
case according to claim 1”, as shown above.
Neither Huang nor Hill teach: “wherein the connector-equipped case is attached
directly above an engine”.  However, it would have been obvious to a person having ordinary
skill in the art before the effective filing date of the claimed invention to position the
connector-equipped case above an engine, since doing so would only be a rearrangement of
part and mounting the case on an engine would not affect the operation of the case. Also, it
has been held that rearranging parts of an invention involves only routine skill in the art. In re
Japikse, 86 USPQ 70.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (6,309,257) in view of Hill et al. (2015/0267092) and Aluminum-Silicon Publication.
With regard to claim 6, Huang as modified by Hill teaches: “The connector-equipped case
according to claim 1”, as shown above.
Neither Huang nor Hill teaches: “wherein the case is a die-cast member”.
In the same field of endeavor before the effective filing date of the claimed invention, Aluminum-Silicon teaches, as taught on page 1, the use of casting. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Aluminum-Silicon with the invention of Huang as modified by Hill in order to be able to control the strength of the case (Aluminum-Silicon, page 1).  Also, die-casting is well known in the art.

With regard to claim 7, Huang as modified by Hill and Aluminum-Silicon teaches: “The connector-equipped case according to claim 6”, as shown above.
Aluminum-Silicon also teaches, as taught on page 1: “wherein a constituent material of the case is an aluminum-based alloy”.

With regard to claim 8, Huang as modified by Hill and Aluminum-Silicon teaches: “The connector-equipped case according to claim 7”, as shown above.
Aluminum-Silicon also teaches, as taught on page 1: “wherein the aluminum-based alloy contains Si in an amount of 1 mass% or more and 30 mass% or less”.

Claim 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (6,309,257) in view of Hill et al. (2015/0267092) and Juntwait et al. (7,080,990).
With regard to claim 9, Huang as modified by Hill teaches: “The connector-equipped case according to claim 1”, as shown above.
Neither Huang nor Hill teach: “wherein the case includes a fixing piece that is used for attachment to an engine”.
In the same field of endeavor before the effective filing date of the claimed invention, Juntwait teaches, as shown in figures 1-3: “wherein the case 1 includes a fixing piece 18 that is used for attachment”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Juntwait with the invention of Huang as modified by Hill in order to secure the control module. Also it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the fixing piece for attachment to an engine, since Juntwait describes a control module, it would be obvious to mount the control module near an object such as an engine that needs controlling.

With regard to claim 11, Huang as modified by Hill teaches: “The connector-equipped case according to claim 1”, as shown above.
Neither Huang nor Hill teach: “wherein a circuit board connected to ends on one side of the terminals performs control of at least one of fuel injection of an engine and ignition of the engine”.


With regard to claim 12, Huang, as modified by Hill and Juntwait teaches: “The connector-equipped case according to claim 9”, as shown above.
Neither Huang nor Hill nor Juntwait teach: “wherein the engine is an engine of an automobile”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the engine the engine of an automobile, as this is a mere recitation of the intended use of the connector-equipped case and this would enable the control circuitry to be used on the automobile engine. Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

With regard to claim 14, Huang, as modified by Okamoto teaches: “… the connector-equipped case according to claim 1”, as shown above.
Neither Huang nor Hill teach: “An engine control unit comprising… and the circuit board that is stored in the case and is connected to the ends on one side of the terminals”.
In the same field of endeavor before the effective filing date of the claimed invention, Juntwait teaches, as shown in figures 1-3: “An engine control unit 100 comprising… and the circuit board 3 that is stored in the case 1 and is connected to the ends on one side of the terminals 6”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Juntwait with the invention of Huang as modified by Hill in order to provide control circuitry to the connector (Juntwait, column 2 lines 19-25).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (6,309,257) in view of Hill et al. (2015/0267092) and Takamatsu et al. (2019/0118739).
With regard to claim 13, Huang as modified by Hill teaches: “…the connector-equipped case according to claim 1”, as shown above.
Neither Huang nor Hill teach: “A connector-equipped wire harness comprising… and a wire harness connected to ends of the terminals, wherein the overall length of the wire harness is less than 800 mm”.
However, in the same field of endeavor before the effective filing date of the claimed invention, Takamatsu teaches, as shown in figure 3A: “A connector-equipped wire harness (11 
Takamatsu does not teach: “wherein the overall length of the wire harness is less than 800 mm”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the overall length of the wire harness less than 800mm in order to use the control circuitry 51 with components that are closer than 800mm, and since this only represents a change in the size of the wire harness.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/14/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	March 5, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831